Citation Nr: 1425237	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-07 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for chronic residuals of bilateral great toe ingrown toenails. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran's active military service was with the ocean going American Merchant Marine from December 24, 1943 to March 8, 1944; April 8, 1944 to May 12, 1944; June 9, 1944 to March 3, 1945; and from April 12, 1945, to June 3, 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In August 2013, the Veteran testified at a hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.  In September 2013, the Board remanded the appeal for additional development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence of record establishes that the Veteran's bilateral great toe ingrown toenails preexisted his qualifying service with the ocean going American Merchant Marine and did not worsen beyond their natural progression during such service.


CONCLUSION OF LAW

Bilateral great toe ingrown toenails were not incurred in or aggravated by the Veteran's service with the ocean going American Merchant Marine from December 24, 1943 to March 8, 1944; April 8, 1944 to May 12, 1944; June 9, 1944 to March 3, 1945; and from April 12, 1945, to June 3, 1945.  38 U.S.C.A. §§ 106, 1110, 1111, 1153, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.7, 3.102, 3.159, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under this law, VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this regard, the Board finds that the letters the RO provided the Veteran in August 2010, September 2010, and January 2011, prior to the January 2011 rating decision, provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  Furthermore, the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, the supplemental statement of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court also held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2013 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in Remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's available Public Health Services (PHS) records and his records from the Minneapolis VA Medical Center in substantial compliance with the Board's remand instructions as well as his ship's log books in substantial compliance with M21-1MR, Part III, Ch. 2, Sec. F, Para. 44 (August, 13, 2009) and with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In this regard, while the Veteran notified the RO that he was treated for his ingrown toenails while in boot camp in Shepherds Bay in 1942 and thereafter while on active duty at Staten Island Marine Hospital in 1944, the National Personnel Records Center (NPRC) in September 2010 notified the RO that none of these treatment records could be located.  In correspondence dated in October 2010, the RO thereafter notified the Veteran of this fact and asked for copies of any service treatment records he may have in his possession.  No reply was forthcoming from the Veteran and in March 2012 the RO prepared a Memorandum of Unavailability outlining the steps it took to obtain these records. 

In addition, a January 2014 letter from the National Archives and Records Administration reflects that the relevant logbooks were examined, and while they confirm the Veteran to be among the crew, they contained no entries reflecting he received any medical care.  

Similarly, the Veteran notified VA of potentially relevant treatment records held by Dr. Fred Albert, the West Palm Beach VA Medical Center, and the Mayo Clinic.  However, in October 2012 the Veteran thereafter notified VA that Dr. Albert's records were no longer available, and in November 2012 the West Palm Beach VA Medical Center notified VA that it did not have any records of the Veteran.  In November 2013, the Mayo Clinic, in reply to VA's request for his post-August 2013 documents, only mailed back to VA the authorization requesting these records, indicating there were none.  Therefore, the Board finds that no further attempt to obtain these records need be undertaken by VA before adjudicating the current appeal because none exist.  

The Veteran was provided with a VA examination in December 2010 and an addendum to that examination was obtained post-Remand in February 2014.  Moreover, the Board finds that the addendum is adequate to adjudicate the claim and substantially complies with the Board's remand instructions because it included a detailed medical history, an examination, and an opinion as to the origins of the Veteran's disability.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall, supra; D'Aries, supra; Dyment, supra. 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran in writings to VA and at his personal hearing contends that his in-grown toe nails were aggravated during his ocean going service with the merchant marines during World War II.

Initially, the Board notes that VA's laws and regulations provide that service in the American Merchant Marine in Oceangoing Service during World War II, specifically any time from December 7, 1941, to August 15, 1945, is creditable active military service.  See 38 U.S.C.A. § 106; 38 C.F.R. § 3.7(x)(15).  Therefore, the Board finds that the Veteran has credible active military service, but only from December 24, 1943 to March 8, 1944, April 8, 1944 to May 12, 1944, June 9, 1944 to March 3, 1945, and from April 12, 1945, to June 3, 1945.

Next, the Board notes that Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); See also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As indicated above, because this Veteran served in the Merchant Marine, his periods of service are those discrete voyages during World War II identified in the Introduction above.  To establish entitlement to VA benefits, it is necessary for the evidence to show disability incurred during one of those voyages, or a disability was aggravated during one of those voyages.  The Veteran has acknowledged the onset of his in-grown toe nails as occurring in 1940 or 1942, prior to any of his war time voyages.  This is also consistent with 1946 records that note a history of the condition since 1940.  Thus, for the Veteran to succeed in his claim, the evidence would need to establish his in-grown toe nails were aggravated during one or more of his voyages.  

The Veteran indicated at his hearing he received treatment for his toenails aboard the Birch Couli from June 1944 to March 1945.  As noted in the Board's September 2013 Remand, logbooks from Merchant Marine ships may contain entries pertaining to injuries and illnesses of seaman that served aboard those ships, and that the logbooks can be obtained from the National Archives.  A January 2014 letter from the National Archives and Records Administration reflects that the relevant logbooks were examined, and while they confirm the Veteran to be among the crew, they contained no entries reflecting he received any medical care.  

After the aforementioned 1946 record, there is no further document of any treatment or complaints relating to in-grown toenails until the current claim.  In connection with that, the Veteran was examined for VA purposes in December 2010.  Under the mistaken impression the Veteran was on active duty the entire time from December 1943 to June 1945, and consistent with the history of claimed condition's onset in 1940, followed by a surgery in boot camp and again post service in 1946, the examiner concluded the Veteran's in-grown toe nails were aggravated during service.   

After being advised the Veteran's periods of service consisted only of those individual voyages from December 24, 1943 to March 8, 1944; April 8, 1944 to May 12, 1944; June 9, 1944 to March 3, 1945; and from April 12, 1945, to June 3, 1945, such that there was no hospital surgery during a period of service, the examiner provided an addendum opinion in February 2014.  At that time, she concluded the condition existed prior to these voyages and was not aggravated beyond its normal progression during any voyage, as they required no particular care during such voyage, and the 1946 surgery was conducted more as a matter of convenience.  There is no medical opinion contradicting this conclusion and as it is based on the known, accurate facts, is consistent with those facts, and is adequately explained, the Board accords it significant evidentiary weight.    

After considering the entire record, it is the Board's conclusion that the Veteran incurred in-grown toe nails prior to his service qualifying voyages, and that this condition did not increase in severity beyond its natural progression during any such voyage.  Accordingly, a basis upon which to establish service connection has not been presented in this case.   


ORDER

Service connection for chronic residuals of bilateral great toe ingrown toenails is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veteran's Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


